DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on September 16, 2021. Claims 1, 8 and 15 have been amended.
Currently claims 1-20 are pending. Claims 1, 8 and 15 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on September 16, 2021 has been entered.



Response to Amendments
Application’s amendments to claims 1-6, 8, 12, 15 and 19 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.



Response to Arguments
Applicant’s arguments filed on September 16, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection the process of executing an ongoing score rollup strategy and continuously and dynamically reporting an aggregate data quality score, via a dashboard display, based on the executed ongoing score rollup strategy are not activities that can be performed solely by human activity. Accordingly, claim 1 is not directed to an abstract idea under the first prong.
In response to Applicant’s arguments, the Examiner respectfully disagrees. The process of continuously and dynamically reporting [or even automatically reporting] via a dashboard display does not make the claim less abstract, human can also continuously updating the game scores through a dashboard display, and the use of a dashboard display is directed to an insignificant extra-solution activity for displaying the output of the abstract idea, which merely presenting the result of abstract processes of collecting and analyzing information. See Electric Power Group LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).

In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection under the second Prong that the process recited in claim 1 is improved by, for example, using different rules and weights for each of the first and second hierarchical data entity units, executing a particular ongoing strategy that rolls up the aggregate data quality scores, and continuously and dynamically reports an aggregate data quality score based on the ongoing rollup strategy.
In response to Applicant’s arguments, the Examiner respectfully disagrees. As indicated in Prong One, the recited elements are part of the abstract idea. Thus, they cannot serve as additional elements to integrate that same abstract idea into a practical application. Even if such process may improve the data quality, it is not an improvement to the functioning of a computer itself. See Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (holding claims that improved an abstract idea without improving computers were not patent eligible).   

the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users.”  The claim as a whole, the content server (additional element) converting the non-standardized updated information [from different hardware and software platforms] into a standardized format, which integrates the method of organizing human activity into a practical application. In contrast to Example 42, no such distinguishing features are recited in claim 1. The ongoing roll-up strategy (calculation) to provide continuously and dynamically updated reported scores via a dashboard display is no more than continuously and dynamically presenting the abstract calculation (result) on a display. 
Further, in response to Applicant’s argument regarding Trading Technologies, the Examiner respectfully disagrees. Let alone Trading Technologies is non-precedential and even if it was precedential, Applicant’s claims are unlike the claims in Trading Technologies. In Trading Technologies, the patents at issue recited limitations for a graphical user interface (GUI) to address a specific problem with prior art GUI software for real-time trading of stocks, bonds, options, and similar products. Every step in the illustrative claim in Trading Technologies includes GUI limitations. In view of the interrelated functionality of the GUI limitations, the court determined the claims “required a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure.” See Trading Technologies Int’l v. CQG, Inc., 675 Fed. App. 1001, 1004-05 (Fed. Cir. 2017).  However, implementing an ongoing score rollup strategy on a computer to generate and consume large quantities of data from widely-varying sources may improve the enterprise operations efficiency, but not the functioning of a computer itself. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer). Accordingly, the claims as a whole does not integrate the recited judicial exception into a practical application.


In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action has not shown that this is not an inventive concept or that this is not an inventive concept.
In response to Applicant’s arguments, the Examiner respectfully disagrees. As can be seen on page 9 of the previous Office Action, Step 2B of Alice analysis is to determine whether a claim contains an ‘inventive concept’, and the primary requirement is to determine whether the element or combination of elements in the claim that sufficiently ensures the claim in practice amounts to significantly more than the abstract idea. See 84 Fed. Reg. 56; and Alice, 573 U.S. at 217 (“[W]e consider the elements of each claim both individually and ‘as an ordered combination’” to determine whether the claim includes “significantly more” than the ineligibility concept).  Here, claim 1 recites the additional elements of “a memory” for storing instructions, “a processor” for implementing a plurality of components, and “a dashboard display” for displaying the data quality score. The Specification discloses these additional elements at a high level of generality, for example, “the disclosure are capable of implementation with numerous other general-purpose or special-purpose computing system environments, configurations, or devices. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with aspects of the disclosure include, but are not limited to, smart phones, mobile tablets, mobile hand-held or laptop devices, multiprocessor systems, gaming consoles, microprocessor-based system, set top boxes, programmable consumer electronics, mobile telephones, mobile computing and/or communication devices…” See ¶ 43. Thus, the combination of elements does no more than any generic computer for storing data, executing program, and displaying information, which are well-known computing systems. Conventional computer components operating to collect, manipulate, and display data are well understood, routine, and conventional to a skilled artisan. See Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (generic computer components, such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and [a] ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017) (explaining that receiving a request to execute a database search and delivering records are routine computer functions that can only be described as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”).


In the Remarks on page 14, Applicant argues that the combination of references fail to teach or suggest a job manager that “maps the generated data assessment tasks to the rule sets and a plurality of hierarchical data entity units to generate a data quality assessment map, the data quality assessment map providing a detailed mapping between the hierarchical data entity units and the rule sets”.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Wong discloses an apparatus for maintaining and storing a set of metadata tags relating to a set of electronic data, the set of metadata tags including one or more metadata tags that are linked together to form a matrix structure that enables the generation of data integrity reports and enables automated decision making based on tracked data integrity, and a data acquisition and importation unit for obtaining a plurality of data streams associated with a plurality of data sources, and a set of processing rules for establishing one or more data validation conditions, each of the data validation conditions corresponding to at least one of the data streams or data sources, a data integrity verification processor configured to apply the set of data processing rules to the set of electronic data (see ¶ 8-9); and the data quality may be validated through the application of various rules by the rules processor unit to apply source data validation as per the mapping of: the file intake controls, header data check, detail row count check, the staging retained data of last good file, and the primary landing area. The mapping may also be integrated with program end-to-end and requirement documents (see ¶ 176-183, ¶ 236-237). Thus, Wong suggests at least linking/mapping the data validation to a matrix structure and a set of data processing rules.


In the Remarks on page 16, Applicant argues that the combination of references fail to teach or suggest “a persistence component, implemented on the processor, that executes an ongoing score rollup strategy through one or more of the first tier aggregate data quality score and the second tier aggregate data quality score” and “continuously and dynamically report[ing] one of the first tier aggregate data quality score or the second tier aggregate data quality score via a dashboard display based on the executed ongoing score rollup strategy”.  However, Applicant’s arguments are directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.


In the Remarks on page 17, Applicant argues that the combination of references fail to teach or suggest “aggregates the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score, wherein the first hierarchical data entity unit has first rules and weights and the second hierarchical data entity unit has second rules and weights, different than the first rules and weights”. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Wong discloses the apparatus comprising: a data repository configured to maintain and store a set of metadata tags relating to a set of electronic data, the set of metadata tags including one or more metadata tags that are linked together to form a matric structure that enables the generation of data integrity reports and enables automated decision making based on tracked data integrity; a data acquisition and importation unit configured to obtain, from a plurality of data stream associated with a plurality of data sources, the set of data wherein two or more of the data streams arrive at different times and have different data quality characteristics; receiving a set of data processing rules, the set of data processing rules establishing one or more data validation conditions corresponding to at least one of the data streams or data source; applying the set of data processing rules to the set of electronic data, by processing each datum of the set of electronic data to determine whether the one or more data validation conditions for the corresponding data stream is met (See ¶ 8 and ¶ 28-29); Data may have varying levels of quality, such as different levels of reliability, completeness, accuracy, etc. The varying levels of quality 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Wong teaches the limitation in the form of Applicant claimed.




Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1, 8 and 15, the claims recite “execut[ing] an ongoing score rollup strategy through one or more of the first tier aggregate data quality score and the second tier aggregate data quality score” renders the claims indefinite because it is unclear to the Examiner as to what is “executing an ongoing score rollup strategy through one or more of the first tire aggregate data quality score and the second tier aggregate data quality score” mean with respect to the claimed subject matter. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Examiner interpreted the claims to read “executing an ongoing score rollup strategy to generate one or more of the first tire aggregate data quality score and the second tier aggregate data quality score” for the purpose of examination. 
Dependent claims 2-7, 9-14 and 16-20 are also rejected for the same reasons as each depends on the rejected claim. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a tool comprising a memory and a processor, which falls within the statutory category of a machine; claims 8-14 are directed to a method for performing the steps, which falls within the statutory category of a process; and claims 15-20 are directed to one or more computer storage device excluding transmission medium (¶ 45), storing computer-executable instructions, which fall within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 8 recites the limitations of “importing data from a data lake, generating rules and rules sets for the imported data, using dimensions and weights, generating data quality score for the imported data using the rule sets, generating data assessment tasks, mapping the generated data assessment tasks to the rule sets and a plurality of hierarchical data entity units, running the mapped data assessment tasks using a scoring engine 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 8 recites an additional elements of “a processor” for performing the steps, and “a dashboard display” for reporting an aggregate data quality score. The Specification discloses these additional elements at a high level of generality, for example, “Processor(s) 614 are programmed to execute computer-executable instructions for implementing aspects of the disclosure” (see ¶ 40); and “dashboard display 154 is output to a presentation component 616” (see ¶ 24). When given the broadest reasonable, the dashboard display is directed to a user interface requires no more than a generic computer component for displaying the reported score.  Thus, the additional elements, whether considered individually and as an order combination do not integrate the abstract idea into a practical application because displaying a dashboard with aggregate data quality score does not reflect an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 8 recites an additional elements of “a processor” for performing the steps, and “a dashboard display” for reporting an aggregate data quality score. The Specification discloses these additional elements at a high level of generality, for example, “Processor(s) 614 are programmed to execute computer-executable instructions for implementing aspects of the disclosure” (see ¶ 40); and “dashboard display 154 is output to a presentation component 616” (see ¶ 24). When given the broadest reasonable, the dashboard display is directed to a user interface requires no more than a generic computer component for displaying the reported score. However, the function displaying information have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claim 8-14 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims – 1-7 and 15-20 parallel claims 8-14 —
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Wong et al., (US 2016/0267082, hereinafter: Wong), and in view of Kapoor et al., (US 8874565 B1, hereinafter: Kapoor), and further in view of Burr et al., (US 7831695 B1, hereinafter: Burr).
Regarding claim 1, Wong discloses a data quality assessment and monitoring tool comprising:
a memory storing instructions operative for execution by a processor (see Fig. 8; ¶ 334, ¶ 343);
the processor, coupled to the memory, that executes the instructions stored on the memory (see Fig. 8; ¶ 340-341);
a data importer, implemented on the processor, that generates data from a data lake: (see ¶ 8-9, ¶ 27-28, ¶ 33, ¶ 156 and claim 1);
a rules manager, implemented on the processor, that generates rules and rule sets for the imported data, using dimensions and weights, wherein the rule sets include a first rules and weights and a second rules and weights (see ¶ 8, ¶ 28-29, ¶ 30, ¶ 57, ¶ 109, ¶ 127-129 and ¶ 326); 
a scoring engine, implemented on the processor, that generates data quality scores for the imported data using the rule sets (see ¶ 61, ¶ 128-129 and ¶ 131);
a job manager, implemented on the processor, that:
generates data assessment tasks (see ¶ 81, ¶ 130-131 and ¶ 151-152), and
maps the generated data assessment tasks to the rule sets and a plurality of hierarchical data entity units to generate a data quality assessment map, the data quality assessment map providing a detailed mapping between the hierarchical data entity units and the rule sets (see ¶ 8, ¶ 17-21, ¶ 28-29, ¶ 64, ¶ 232, ¶ 235-237, ¶ 240);
data profiler, implemented on the processor, that: 

uses the scoring engine and the imported data to produce the data quality scores for the plurality of hierarchical data entity units (see ¶ 131-132), and 
collates the data quality scores into dimensional scores for the plurality of hierarchical data entity units (see ¶ 28, ¶ 49, ¶ 59-61, ¶ 113-115, ¶ 129, ¶ 134 and ¶ 244);
aggregates the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see ¶ 70-72, ¶ 102, ¶ 139, ¶ 265), wherein the first hierarchical data entity unit has first rules and weights and the second hierarchical data entity unit has second rules and weights, different than the first rules and weights (see ¶ 8 and ¶ 28-29, and ¶ 326); and
a reporting component, implemented on the processor, that continuously and dynamically reports one of the first tier aggregate data quality score or the second tier aggregate data quality score via a dashboard display based on the executed ongoing score rollup strategy (see ¶ 61, ¶ 64, ¶ 119, ¶ 193, ¶ 240 and ¶ 265). 
Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc., (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 
a hierarchical scoring aggregator, implemented on the processor, that: 
aggregates a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21), 
aggregates a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as 

Wong and Kapoor do not explicitly disclose the following limitations; however, Burr in an analogous art for managing IT scorecards discloses
a persistence component, implemented on the processor, that executes an ongoing score rollup strategy through one or more of the first tier aggregate data quality score and the second tier aggregate data quality score (see col. 2, lines 15-41, col. 7, lines 44-59 and claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong and in view of Kapoor to include the teaching of Burr in order to gain the commonly understood benefit of such adaption, such as providing the benefit of more optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Wong does not explicitly the following limitations; however, Kapoor discloses the tool of claim 1 wherein the hierarchical scoring aggregator aggregates a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Wong discloses the tool of claim 1 wherein the scoring engine further generates data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61, ¶ 128);
the data imported from the data take includes raw copies of source data and transformed data (see ¶ 73, ¶ 191).
Regarding claim 4, Wong discloses the tool of claim 1 wherein the job manager further maps the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64, ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 5, Wong does not explicitly the following limitations; however, Kapoor discloses the tool of claim 1 the first rules and weights and the second rules and weights are customized for a particular hierarchical data entity unit (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, Wong discloses the tool of claim 1 wherein the reporting component further reports aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 239-240).
Regarding claim 7, Wong discloses the tool of claim 1 further comprising: 
a data intake node for providing data to the data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system, a retail sales terminal, and a website portal (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds).

Regarding claim 8, Wong discloses a method of data assessment and monitoring, the method comprising:
Importing, by a processor, data from a data lake (see ¶ 8-9, ¶ 27-28 and claim 1);
generating, by a processor, rules and rule sets for the imported data, using dimensions and weights, wherein the rule sets include a first rules and weights and a second rules and weights (see ¶ 8, ¶ 28-29, ¶ 30, ¶ 57, ¶ 109, ¶ 127-129 and ¶ 326);
generating, by a processor, data quality scores for the imported data using the rule sets (see ¶ 61, ¶ 128-129, ¶ 131);
generating, by a processor, data assessment tasks (see ¶ 81, ¶ 130-131 and ¶ 151-152);
mapping the generated data assessment tasks to the rule sets and a plurality of hierarchical data entity units to generate a data quality assessment map, the data quality assessment map providing a detailed mapping between the hierarchical data entity units and the rule sets (see ¶ 8, ¶ 17-21, ¶ 28-29, ¶ 64, ¶ 232, ¶ 235-237, ¶ 240);
running, by a processor, the mapped data assessment tasks using a scoring engine and the imported data to produce the data quality scores for the plurality of hierarchical data entity units (see ¶ 8; ¶ 70-71, ¶ 81, ¶ 130-132);
collating, by a processor, the data quality scores into dimensional scores for the plurality of hierarchical data entity units (see ¶ 28, ¶ 49, ¶ 59-61, ¶ 113-115, ¶ 129, ¶ 134 and ¶ 244); 
aggregating, by a processor, the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see ¶ 70-72, ¶ 102, ¶ 139, ¶ 265), wherein the first hierarchical data entity unit has the first rules and weights and the second hierarchical data entity unit has the second rules and weights, different than the first rules and weights (see ¶ 8 and ¶ 28-29, and ¶ 326); and
continuously and dynamically reporting, by the processor, one of the first tier aggregate data quality score or the second tier aggregate data quality score via a dashboard display based on the executed ongoing score rollup strategy (see ¶ 61, ¶ 64, ¶ 119, ¶ 193, ¶ 240 and ¶ 265).

Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as 
aggregating, by a processor, a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21);
aggregating, by a processor, a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wong and Kapoor do not explicitly disclose the following limitations; however, Burr in an analogous art for managing IT scorecards discloses
executing an ongoing score rollup strategy through one or more of the first tier aggregate data quality score and the second tier aggregate data quality score (see col. 2, lines 15-41, col. 7, lines 44-59 and claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong and in view of Kapoor to include the teaching of Burr in order to gain the commonly understood benefit of such adaption, such as providing the benefit of more optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Wong does not explicitly the following limitations; however, Kapoor discloses the method of claim 8 further comprising: aggregating a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Wong discloses the method of claim 8 further comprising: generating data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61, ¶ 128).
Regarding claim 11, Wong discloses the method of claim 8 further comprising: mapping the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64, ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 12, Wong discloses the method of claim 8 wherein the first rules and weights and the second rules and weights are customized for a particular hierarchical data entity unit (see ¶ 58-59, ¶ 70, ¶ 129, and ¶ 241-242).
Regarding claim 13, Wong discloses the method of claim 8 further comprising: reporting aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 239-240).
Regarding claim 14, Wong discloses the method of claim 8 further comprising: providing data from a data intake node to the data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system. a retail sales terminal, and a website portal (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds).
Regarding claim 15, Wong discloses one or more computer storage devices having computer-executable instructions stored thereon for data assessment and monitoring, which, on execution by a computer (see Claims 9, 10), cause the computer to perform operations comprising: 
providing data from a data intake node to a data lake, wherein the data intake node comprises at least one node selected from the list consisting of: an inventory management system a retail sales terminal, and a website portal (see (see ¶ 10-11, ¶ 66, ¶ 118-119 and ¶ 160: regarding providing data from different data feeds);
importing data from the data lake (see ¶ 8-9; ¶ 27-28 and claim 1);
generating rules and rule sets for the imported data, using dimensions and weights, wherein the rule sets include a first rules and weights and a second rules and weights (see ¶ 8, ¶ 28-29, ¶ 30, ¶ 57, ¶ 109, ¶ 127-129 and ¶ 326);
generating data quality scores for the imported data using the rule sets: generating data assessment tasks (see ¶ 61, ¶ 128-129, ¶ 131);
mapping the generated data assessment tasks to the rule sets and a plurality of hierarchical data entity units to generate a data quality assessment map, the data quality assessment map providing a detailed mapping between the hierarchical data entity units and the rule sets (see ¶ 8, ¶ 17-21, ¶ 28-29, ¶ 64, ¶ 232, ¶ 235-237, ¶ 240);
running the mapped data assessment tasks using a scoring engine and the imported data to produce the data quality scores for the plurality of hierarchical data entity units (see ¶ 8; ¶ 70-71, ¶ 81, ¶ 130-132); 
collating the data quality scores into dimensional scores for the plurality of hierarchical data entity units (see ¶ 28, ¶ 49, ¶ 59-61, ¶ 113-115, ¶ 129, ¶ 134 and ¶ 244); 
aggregating the first tier aggregate data quality score for the first hierarchical data entity unit and the first tier aggregate data quality score for the second hierarchical data entity unit into a second tier aggregate data quality score (see ¶ 70-72, ¶ 102, ¶ 139, ¶ 265), wherein the first hierarchical data entity unit has the first rules and weights and the second hierarchical data entity unit has the second rules and weights, different than the first rules and weights (see ¶ 8 and ¶ 28-29, and ¶ 326); and 
continuously and dynamically reporting one of the first tier aggregate data quality score or the second tier aggregate data quality score via a dashboard display based on the executed 

Wong discloses a data management for receiving data from a plurality of sources to improve the data quality, the identification, the aggregation, transformation and presentation of the data for various users. These data may have aggregated in varying levels of quality, such as different levels of reliability, completeness, accuracy, etc., (see ¶ 43, ¶ 70-71 and ¶ 326). Wong does not explicitly disclose aggregating a first set of data quality score and a second set of data quality scores, however, Kapoor in an analogous art for document data quality manage discloses 
aggregating a first set of the data quality scores for a first hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21);
aggregating a second set of the data quality scores for a second hierarchical data entity unit of the plurality of hierarchical data entity units into a first tier aggregate data quality score (see claim 3, 8, and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.16. The one or more computer storage devices of claim 15 wherein the operations further comprise: aggregating a plurality of second tier aggregate data quality scores For a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see ¶ [0058-0059], [0070], [00129]: describes different qualities of data and their own different rules).
Wong and Kapoor do not explicitly disclose the following limitations; however, Burr in an analogous art for managing IT scorecards discloses


Regarding claim 16, Wong does not explicitly the following limitations; however, Kapoor discloses the one or more computer storage devices of claim 15 wherein the operations further comprising: 
aggregating a plurality of second tier aggregate data quality scores for a plurality of hierarchical data entity units into a third tier aggregate data quality score, using differently-customized rules and weights for different hierarchical data entity units in the plurality of hierarchical data entity units (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Wong discloses the one or more computer storage devices of claim 15 wherein the operations further comprise: generating data metrics for the imported data and the rule sets (see ¶ 10-12, ¶ 21, ¶ 61 and ¶ 128).
Regarding claim 18, Wong discloses the e one or more computer storage devices of claim 15 wherein the operations further comprise: mapping the data assessment tasks to the rule sets and the hierarchical data entity units (see ¶ 16-18, ¶ 28, ¶ 64 and ¶ 237-238: describes “data linkage” through mapping).
Regarding claim 19, Wong does not explicitly the following limitations; however, Kapoor discloses the one or more computer storage devices of claim 15; wherein the first rules and weights and the second rules and weights are customized for a particular hierarchical data entity unit (see col. 1, lines 47-64, col. 13, lines 12-56, claim 8, and claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wong to include the teaching of Kapoor in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced aggregation, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Wong discloses the one or more computer storage devices of claim 15 wherein the operations further comprise: reporting aggregate data quality scores for a plurality of different tiers (see ¶ 20-21, ¶ 239-240: describes reporting the data quality on various electronic data).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., (US 10764312 B2) discloses a system that performs data aggregation against user-defined subsets of multiple variable columns within an aggregation table and enable users to generate rules by defining values for user-defined subsets of variables.
Blackwell (US 10272341 B1) discloses a method for generating game levels based on estimated quality score using a procedural level generation algorithm.
Rogynskyy et al., (US 2019/0361934) discloses a method for identifying node hierarchies and connections using electronic activities and generating a connection profile for connection between the first node profile and the second node profile based on the relevancy score.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/PAN G CHOY/Primary Examiner, Art Unit 3624